                                          Case 3:20-cv-04241-CRB Document 23 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL A. THOMPSON, BM1791.                      Case No. 20-cv-04241-CRB (PR)
                                   8                    Plaintiff,
                                                                                           ORDER OF DISMISSAL WITHOUT
                                   9             v.                                        PREJUDICE
                                  10     JEUNG, Deputy Sheriff,
                                  11                    Defendant(s).

                                  12          On June 8, 2021, the post office returned the court’s mail to plaintiff as undeliverable
Northern District of California
 United States District Court




                                  13   because plaintiff is no longer in custody at Salinas Valley State Prison. ECF No. 21. Because

                                  14   more than 60 days have passed since the court’s mail to plaintiff was returned as undeliverable,

                                  15   and the court has received no written communication from plaintiff indicating a current address,

                                  16   the case is DISMISSED without prejudice pursuant to Local Rule 3-11(b).

                                  17          The clerk is directed to close the case and terminate all pending motions as moot.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 10, 2021

                                  20                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
